MEMORANDUM **
The Board of Immigration Appeals (BIA) determined that Shawakih material*793ly aided the persecution of others on account of their political opinion. 8 U.S.C. §§ 1158(b)(2)(A)(i), 1231(b)(3)(B)(i). The BIA’s factual determinations were supported by substantial evidence in the record. See Singh v. INS, 134 F.3d 962, 966 (9th Cir.1998). Shawakih testified that his investigations for the Palestine National Authority led to the arrests of persons identified as Israeli informants. The BIA’s additional conclusion that arrested individuals were harmed is supported by substantial evidence in the record. The BIA did not err in concluding that Shawakih had materially aided the persecution of others even though he did not observe the repercussions that befell those individuals. See Miranda Alvarado v. Gonzales, 449 F.3d 915, 928 (9th Cir.2006). Shawakih’s claim that his investigative activities were part of generalized civil discord and thereby could not constitute persecution was not raised before the BIA, and was not therefore administratively exhausted.
Accordingly, the BIA did not err in determining that Shawakih was statutorily barred from asylum and withholding of removal. 8 U.S.C. §§ 1158(b)(2)(A)(i), 1231(b)(3)(B)(i). Because Shawakih is statutorily barred from the relief he seeks, we do not reach his further arguments.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.